Citation Nr: 1043809	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to November 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A hearing was held on August 19, 2009, in Togus, Maine, before 
the Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded a VA examination in 
October 2007 in connection with his claims for service connection 
for bilateral hearing loss and tinnitus.  After reviewing the 
claims file and performing a physical examination, the examiner 
opined that it was less likely than not that the Veteran's 
hearing loss and tinnitus are related to his military service.  
In so doing, he noted that the Veteran's hearing was normal at 
the time of his separation and that had post-service occupational 
noise exposure.   

In a July 2008 addendum, the October 2007 VA examiner noted that 
there was an August 1965 audiogram that did show the Veteran as 
having mild hearing loss present in both ears at 4000 Hertz and 
6000 Hertz in service.  However, he stated that his opinion 
remained the same, as he still believed it was less likely as not 
that the Veteran's hearing loss and tinnitus are related to his 
military service.  In particular, he noted that the August 1965 
audiogram was part of hearing conservation data and that it was 
possible that the Veteran had some temporary threshold shift and 
was tested before his hearing had sufficient recovery time.  He 
also commented that the report that the Veteran had tinnitus 
following noise exposure did not indicate that tinnitus was 
present, but rather that tinnitus would occur in response to 
significantly intense noise.  The examiner noted that a 1964 
hearing test was within normal limits and that the Veteran's 
hearing examination was normal after he had previously been shown 
to have mild hearing loss in 1965.  He further observed that the 
Veteran had post-service occupational noise.  

Nevertheless, the Board notes that prior to November 1967 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
Thus, in order to facilitate data comparison, the ASA standards 
must be converted to ISO-ANSI standards.  However, the VA 
examiner did not indicate whether he had converted any 
audiometric results using ASA standards to ISO-ANSI standards.

Moreover, the Board notes that absence of in-service evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post- 
service audiometric findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  The letter further stated that 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, his DD 214 shows that he served as a jet engine mechanic.  
The October 2007 VA examination also found him to have bilateral 
hearing loss by VA standards and diagnosed him with tinnitus. See 
38 C.F.R. § 3.385.  However, the VA examiner stated that those 
disorders are not related to the Veteran's military service 
because there was a lack of medical evidence of hearing loss and 
tinnitus in service and because the Veteran had subsequent noise 
exposure.  It would have been helpful had the examiner brought 
his expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss and tinnitus or 
described how hearing loss and tinnitus which results from noise 
exposure or acoustic trauma generally present or develop in most 
cases, as distinguished from how hearing loss and tinnitus 
develop from other causes, in determining the likelihood that 
current hearing loss and tinnitus were caused by noise exposure 
or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the October 2007 VA examiner stated that tinnitus was less 
likely as not related to the Veteran's military service.  His 
rationale was essentially based on the fact that there was no 
documentation of the disorder in service.  He did not discuss the 
Veteran's noise exposure in service or other possible causes, 
including whether the Veteran's tinnitus may be due to his 
hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's bilateral hearing loss and tinnitus.

The Board does acknowledge that the Veteran submitted a private 
medical opinion dated in September 2009.  The physician indicated 
that the Veteran had high frequency hearing loss and chronic 
tinnitus and commented that the symptoms are consistent with 
hearing loss from previous noise damage.  It was specifically 
noted that he served as a jet engine mechanic in the military, 
and the physician opined that the Veteran's current hearing loss 
pattern resulted from his previous work with jet engines.  
However, the Board notes that private physician did not review 
the claims file, nor did he discuss the Veteran's audiograms in 
service or his post-service noise exposure.  A medical opinion 
that contains only data and conclusions is also not entitled to 
any weight.  It is the factually accurate, fully articulate, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.  The Board must be able to conclude 
that the medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion. See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).   
In this case, the Board finds that the evidence needs further 
development because the VA medical opinions are inadequate, and 
the September 2009 VA examiner did not address all of the 
significant facts of the case.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.   Accordingly, the case is REMANDED to for the 
following actions:

1.  The RO should refer the Veteran's 
claims folder to the October 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and 
statements.  

The examiner should convert any audiometric 
results using ASA standards to ISO-ANSI 
standards in order to facilitate data 
comparison, and he or she should provide an 
interpretation of any audiometric findings 
contained on a graph. 

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he did serve as a jet engine mechanic, 
and he is competent to attest to factual 
matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and tinnitus 
are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which results 
from noise exposure generally present or 
develop in most cases, as distinguished 
from how hearing loss or tinnitus develops 
from other causes, in determining the 
likelihood that current hearing loss and 
tinnitus were caused by noise exposure in 
service as opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing this action, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


